STATE OF LOUISIANA

              COURT OF APPEAL, FIRST CIRCUIT

STATE         OF    LOUISIANA                                                               NO.    2022     KW      0013

VERSUS


RHUBIN         SCOTT,       JR.                                                             MARCH        28,        2022




In    Re:            Rhubin        Scott,           Jr.,                           for
                                                               applying                    supervisory              writs,

                     32nd       Judicial            District          Court,         Parish        of    Terrebonne,
                     No.    737, 591.




BEFORE:              Mr DONALD,
                        -               LANIER,          AND     WOLFE,      JJ.


         WRIT        DENIED       ON    THE     SHOWING MADE.                 As     an    incarcerated             pro     se
inmate,            relator may           seek       review       of    the    district           court' s      judgment
denying postconviction                relief without the necessity of obtaining
a    return         date.         However,
                                        relator failed to include a copy of the
application                for postconviction relief, the district court ruling
on     the         application,               all     pertinent             transcripts            and/ or          minute

entries,             and    any     other        portions             of     the     district           court       record
that          might        support       the        claims          raised      in        the     application              for
postconviction                  relief.         Supplementation                of     this      writ     application
and/ or an application for rehearing will not be considered.                                                              See
Uniform            Rules    of     Louisiana          Courts          of    Appeal,        Rules    2- 18. 7 &        4-    9.
Any      future            filing        on     this        issue           should        include        the        entire

contents            of    this     application,             the missing             items noted above,                    and
a    copy       of       this    ruling.            In     the      event     relator           elects    to        file     a
new    application                with    this        court,          the    application           must        be    filed
on or before May 24,                     2022.


                                                               imm
                                                            WIL
                                                               EW




OURT          OF APPEAL,          FIRST       CIRCUIT




               IW,
       I',-




        DEPU         Y   CLERK     OF    COURT
                     FOR    THE    COURT